Case:20-01947-jwb Doc #:446-13 Filed: 03/05/2021 Page 1 of 2

UNITED STATES BANKRUPTCY COURT
WESTERN DISTRICT OF MICHIGAN

In re:

Chapter 11

Case No. 20-01947-jwb
Hon. James W. Boyd

BARFLY VENTURES, LLC, et al,!

Debtors.
/ Jointly Administered!

 

PROOF OF SERVICE

The undersigned certifies that on March 5, 2021, a copy of the Final Fee Application of
Warner Norcross + Judd LPP of Compensation and Reimbursement of Expenses as Counsel to the
Debtors for the Period from June 3, 2020 through March 1, 2021, and all attachments, the Notice
To Creditors and other Parties in Interest of Application for Professional Fees Pursuant to Fed. R.
Bankr. P. 2016 and Notice of the Right to Object, and a proposed order, was served electronically
by CM/ECF and by U.S. Mail, postage prepaid, to the following:

 

BarFly Ventures, LLC
Attn. Mark Sellers III

Pachulski Stang Ziehl & Jones LLP
Attn. John Lucas

35 Oakes Street NW, Suite 400
Grand Rapids, Michigan 49503
mark(@barflyventures.com

 

150 California Street, 15th Floor
San Francisco, CA 94111-4500
jlucas@pszjlaw.com

 

Warner Norcross + Judd LLP

Attn. Elisabeth M. Von Eitzen

150 Ottawa Avenue, NW, Suite 1500
Grand Rapids, Michigan 49503
evoneitzen@wnj.com

The United States Trustee
Attn. Michael Maggio

125 Ottawa Street, Suite 200R
Grand Rapids, Michigan 49503
michael.v.maggio@usdoj.gov

 

Sugar Felsenthal Grais & Helsinger LLP

Jaffe Raitt Heuer & Weiss

 

 

 

Attn. Michael Brandess Attn. Paul Hage

 

 

' The Debtors are: Barfly Ventures, LLC (8379), Barfly Management, LLC (6274), 9 Volt, LLC (d/b/a
HopCat)(1129), 50 Amp Fuse, LLC (d/b/a Stella’s Lounge)(3684), GRBC Holdings, LLC (d/b/a Grand Rapids
Brewing Company)(2130), EL Brewpub, LLC (d/b/a HopCat East Lansing)(5334), HopCat-Ann Arbor, LLC (5229),
HopCat-Chicago, LLC (7552), HopCat-Concessions, LLC (2597), HopCat-Detroit, LLC (8519), HopCat-GR Beltline,
LLC (9149), HopCat-Holland, LLC (7132), HopCat-Indianapolis, LLC (d/b/a HopCat-Broad Ripple)(7970), HopCat-
Kalamazoo, LLC (8992), HopCat-Kansas City, LLC (d/b/a HopCat,-KC, LLC and Tikicat)(6242), HopCat-Lexington,
LLC (6748), HopCat-Lincoln, LLC (2999), HopCat-Louisville, LLC (0252), HopCat-Madison, LLC (9108), HopCat-
Minneapolis, LLC (8622), HopCat-Port St. Lucie, LLC (0616), HopCat-Royal Oak, LLC (1935), HopCat-St. Louis,
LLC (6994), Luck of the Irish, LLC (d/b/a The Waldron Public House, LLC and McFadden’s Restaurant
Saloon)(4255).
Case:20-01947-jwb Doc #:446-13 Filed: 03/05/2021 Page 2 of 2

 

30 N. LaSalle Street, Suite 3000
Chicago, IIlinois 60602

mbrandess@sfgh.com

27777 Franklin Road, Suite 2500
Southfield, Michigan 48034

phage@jaffelaw.com

 

Rayman and Knight

Attn. Steve Rayman

141 E. Michigan Avenue, Suite 301
Kalamazoo, Michigan 49007
slr@raymanknight.com

 

 

Paul Hastings LLP

Attn. Nathan S. Gimpel

71 South Wacker Drive, Suite 4500
Chicago, Illinois 60606
nathangimpel@paulhastings.com

 

21463756

/s/Elisabeth M. Von Eitzen
Elisabeth M. Von Eitzen (P70183)
150 Ottawa Ave. NW, Suite 1500
Grand Rapids, MI 49503

(616) 752-2000
evoneitzen@wnj.com

Counsel to the Debtors

 
